Per Curiam.
In supplementary proceedings the judgment creditors showed that the sum of $900 belonging to the judgment debtor was in the possession of the third parties respondents, and an order was made in the City Court of the City of New York directing them to pay to the sheriff of New York county therefrom the amount due to the judgment creditors. This order was reversed at the Appellate Term.
We have concluded that the third parties respondents were the attorneys for the judgment debtor, and their possession of this fund upon the instructions received from the judgment debtor did not pass title to them so as to forbid the making of the order by the Special Term of the City Court under section 793 of the Civil Practice Act.
The determination of the Appellate Term should be reversed, with twenty dollars costs and disbursements in this court, and ten *122dollars costs and disbursements in the Appellate Term, and the order of the City Court affirmed.
Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.
Determination reversed, with twenty dollars costs and disbursements to the appellants in this court, and ten dollars costs and disbursements in the Appellate Term, and order of the City Court affirmed.